DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to Applicant’s filing on August 20, 2019. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, US 20110295423 A1, hereinafter referred to as Anderson.
As to claim 1, Anderson discloses a method of spraying a turf site using a mobile turf sprayer, the method comprising: 
identifying a plurality of regions of a turf site to be sprayed with the mobile turf sprayer (Worksite areas 120, i.e. “plurality of regions to be sprayed” – See at Fig. 1 and ¶26), by: 
associating each region of the turf site with a region type (Worksite info defines work areas, i.e. “region type” – See at least ¶121; Additionally, define keep-out areas, i.e. “region type” – See at least ¶122); 
defining a job (Event schedule  – See at least ¶123); 
receiving a selection of a region type, the region type being associated with the plurality of regions of the turf site to be sprayed and at least some of the plurality of regions being separated from each other (Event schedule effectively selects certain regions based on various criteria – See at least ¶123; Worksite areas may be separated – See at least Fig. 9); and
automatically adding the plurality of regions associated with the selected region type to the job (Event schedule includes/excludes appropriate regions, i.e. effectively automatic – See at least ¶123); 
determining a location of the mobile turf sprayer as it moves about the turf site (Navigation system – See at least Fig. 1 and ¶61); 
determining that the mobile turf sprayer is located at an unsprayed portion of at least one of the plurality of regions (Determine whether a task has been performed for worksites – See at least ¶153-154); and 
automatically spraying the unsprayed portion of the at least one of the plurality of regions as the mobile turf sprayer moves about the turf site (Autonomously move to next worksite as process continues – See at least ¶159).

Independent claim 20 is rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter.

As to claim 2, Anderson discloses: determining that the mobile turf sprayer is located at an unsprayed portion of a second region of the plurality of regions; and automatically spraying the unsprayed portion of the second region (Autonomously move to next worksite as process continues – See at least ¶159). 

As to claim 3, Anderson discloses tracking which portions of the at least one of the plurality of regions have been sprayed (Determine percentage of work completed then move to next area – See at least ¶154 and Fig. 10).

As to claim 4, Anderson discloses identifying a plurality of regions of a turf site to be sprayed with the mobile turf sprayer further comprises: selecting the job to activate the job; and selecting a spray control option to activate spraying operations (Machine control process may initiate an area coverage task in response to suitable trigger, i.e. selection – See at least ¶70).

As to claim 5, Anderson discloses determining that the mobile turf sprayer is located at an unsprayed portion of at least one of the plurality of regions further comprises determining that the at least one of the plurality of regions is included in the job (Coverage task, i.e. job, is tied to a worksite area – See at least ¶70 and Fig. 10).

As to claim 6, Anderson discloses the plurality of regions are included in a single job, such that automatic spraying occurs without requiring any user input as the mobile turf sprayer moves across the plurality of regions (Control routine does not require additional user input – See at least Fig. 10).

As to claim 13, Anderson discloses identifying at least one excluded region of the turf site for the job (Excludable worksite area – See at least ¶45); and automatically inhibiting spraying of the excluded region by a spray nozzle when the spray nozzle is positioned over the excluded region (In response to a number of conditions, determine appropriate action, which may include passing through, i.e. no spraying when AV travels over the excluded region – See at least ¶109).

As to claim 14, Anderson discloses identifying at least one region associated with an unselected region type of the turf site for the job (Conditional behavior with respect to a worksite area, i.e. identifying a region type – See at least ¶45); and automatically inhibiting spraying of the at least one region associated with an unselected region type by a spray nozzle when the spray nozzle is positioned over the at least one region associated with an unselected region type (In response to a number of conditions, determine appropriate action, which may include passing through, i.e. no spraying when AV travels over the excluded region – See at least ¶109).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, US 20110295423 A1, in view of Yamamura et al., US 20160282866 A1, hereinafter referred to as Anderson, and Yamamura, respectively.
As to claim 7, Anderson fails to explicitly disclose tracking the location of the mobile turf sprayer as it moves about edges of the plurality of regions to identify boundaries of the plurality of regions before identifying the plurality of regions of the turf site to be sprayed. However, Yamamura teaches tracking the location of the mobile turf sprayer as it moves about edges of the plurality of regions to identify boundaries of the plurality of regions before identifying the plurality of regions of the turf site to be sprayed (Trace mode performed prior to work mode – See at least ¶39).
Anderson discloses an autonomous vehicle that identifies a plurality of regions of work site, wherein the worksite comprises boundaries, and performs a plurality of tasks at each region of the work site, wherein the plurality of tasks includes spraying. Yamamura teaches an autonomous vehicle that identifies a work site first through moving a vehicle along the edges of a region to define a work area in order to perform turf care related tasks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anderson and include the feature of tracking the location of the mobile turf sprayer as it moves about edges of the plurality of regions to identify boundaries of the plurality of regions before identifying the plurality of regions of the turf site to be sprayed, as taught by Yamamura, to allow for a user to define a region to be worked.

As to claim 8, Anderson fails to explicitly disclose defining the boundaries of the plurality of regions within a graphical map of the turf site before identifying the plurality of regions of the turf site to be sprayed. However, Yamamura teaches defining the boundaries of the plurality of regions within a graphical map of the turf site before identifying the plurality of regions of the turf site to be sprayed (Display working area – See at least ¶49; User input to identify boundaries – See at least ¶50).
Anderson discloses an autonomous vehicle that identifies a plurality of regions of work site, wherein the worksite comprises boundaries, and performs a plurality of tasks at each region of the work site, wherein the plurality of tasks includes spraying, and wherein a display is used in implementing the disclosed invention. Yamamura teaches an autonomous vehicle that identifies a work site first through moving a vehicle along the edges of a region to define a work area in order to perform turf care related tasks, and wherein a display is used in implementing the disclosed invention by allowing a user to input boundaries of a work region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anderson and include the feature of defining the boundaries of the plurality of regions within a graphical map of the turf site before identifying the plurality of regions of the turf site to be sprayed, as taught by Yamamura, to allow for a user to define a region to be worked.

As to claim 9, Anderson fails to explicitly disclose tracking the location of the mobile turf sprayer as it moves over the plurality of regions to identify the areas of the plurality of regions before identifying the plurality of regions of the turf site to be sprayed. However, Yamamura teaches tracking the location of the mobile turf sprayer as it moves over the plurality of regions to identify the areas of the plurality of regions before identifying the plurality of regions of the turf site to be sprayed (Trace mode performed prior to work mode – See at least ¶39).
Anderson discloses an autonomous vehicle that identifies a plurality of regions of work site, wherein the worksite comprises boundaries, and performs a plurality of tasks at each region of the work site, wherein the plurality of tasks includes spraying. Yamamura teaches an autonomous vehicle that identifies a work site first through moving a vehicle along the edges of a region to define a work area in order to perform turf care related tasks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anderson and include the feature of tracking the location of the mobile turf sprayer as it moves over the plurality of regions to identify the areas of the plurality of regions before identifying the plurality of regions of the turf site to be sprayed, as taught by Yamamura, to allow for a user to define a region to be worked.

As to claim 10, Anderson fails to explicitly disclose displaying a graphical representation of at least a portion of the turf site using a computing device and receiving inputs from a user identifying boundaries of the plurality of regions before identifying the plurality of regions of the turf site to be sprayed. However, Yamamura teaches displaying a graphical representation of at least a portion of the turf site using a computing device and receiving inputs from a user identifying boundaries of the plurality of regions before identifying the plurality of regions of the turf site to be sprayed (Display working area – See at least ¶49; User input to identify boundaries – See at least ¶50).
Anderson discloses an autonomous vehicle that identifies a plurality of regions of work site, wherein the worksite comprises boundaries, and performs a plurality of tasks at each region of the work site, wherein the plurality of tasks includes spraying, and wherein a display is used in implementing the disclosed invention. Yamamura teaches an autonomous vehicle that identifies a work site first through moving a vehicle along the edges of a region to define a work area in order to perform turf care related tasks, and wherein a display is used in implementing the disclosed invention by allowing a user to input boundaries of a work region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anderson and include the feature of displaying a graphical representation of at least a portion of the turf site using a computing device and receiving inputs from a user identifying boundaries of the plurality of regions before identifying the plurality of regions of the turf site to be sprayed, as taught by Yamamura, to allow for a user to define a region to be worked.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, US 20110295423 A1, in view of Leeb, US 20170251657 A1, hereinafter referred to as Anderson, and Leeb, respectively.
As to claim 11, Anderson fails to explcitly disclose identifying a plurality of regions of a turf site to be sprayed with the mobile turf sprayer further comprises associating each region type with a nozzle type. However, Leeb teaches associating each region type with a nozzle type (Various nozzle types – See at least ¶5; Spray profile includes nozzle profile – See at least ¶10; Spray profile for given area – See at least ¶24-25).
Anderson discloses an autonomous vehicle that identifies a plurality of regions of work site, wherein the worksite comprises boundaries, and performs a plurality of tasks at each region of the work site, wherein the plurality of tasks includes spraying, and wherein a display is used in implementing the disclosed invention. Leeb teaches automatically adapting spray profiles, wherein the spray profiles are in part indicative of nozzle type, and the spray profiles are particularized to a given location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anderson and include the feature of identifying a plurality of regions of a turf site to be sprayed with the mobile turf sprayer further comprises associating each region type with a nozzle type, as taught by Leeb, to allow for more particularized spraying of a given area.

Claims 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, US 20110295423 A1, hereinafter referred to as Anderson.
As to claim 12, Anderson fails to explicitly disclose the selected region type is one of a tee box, a fairway, a green, a rough, and a collar, and wherein selection of the region type automatically selects all of the regions of that region type across the entire turf site.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anderson and include the feature of the claimed region types because the recited region types are conventional features of a golf course which is one of the work areas contemplated by the prior art and Anderson performs automatic selection of areas to be worked.

As to claim 15, Anderson fails to explicitly disclose identifying a second plurality of regions of a turf site to be sprayed with the mobile turf sprayer before determining a location of the mobile turf sprayer as it moves about the turf site, by: defining a second job; receiving a selection of a second region type, the second region type being associated with the second plurality of regions of the turf site to be sprayed and at least some of the second plurality of regions being separated from each other; and automatically adding the second plurality of regions associated with the selected second region type to the second job; determining that the mobile turf sprayer is located at an unsprayed portion of at least one of the second plurality of regions; and automatically spraying the unsprayed portion of the at least one of the second plurality of regions as the mobile turf sprayer moves about the turf site. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anderson and include the feature of repeating the claimed control because the claim is merely repeating the steps previously addressed in the preceding claims a second time.

As to claim 16, Anderson discloses the plurality of regions is different from the second plurality of regions (Autonomous machine performs area coverage tasks when number of conditions is met – See at least ¶45; Areas may be divided into various sub-areas – See at least ¶152).

As to claim 17, Anderson discloses the region type is different from the second region type (Plurality of worksite areas that may be excluded based on various criteria can be considered different region types, i.e. excluded vs included – See at least ¶45).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al., US 20140259897 A1, in view of Anderson US 20110295423 A1, hereinafter referred to as Godbole, and Anderson, respectively.
As to claim 18, Godbole discloses a  mobile turf sprayer for spraying a turf site, the mobile turf sprayer comprising: 
a tank for holding a product to be sprayed (Tank item 16 – See at least Fig. 1 and ¶17); 
a spray system including a plurality of nozzles, the spray system configured to supply the product from the tank to the plurality of nozzles for application to the turf site (Sprayer machine – See at least ¶18; Multi-nozzle – See at least ¶23); 
positioning system electronics configured to receive signals usable to determine a location of the mobile turf sprayer (Guidance system – See at least ¶28); and 
a computing device including at least a processing device and a computer readable storage device, the computing device in data communication with the positioning system electronics and operable to control the spray system (Command and control system – See at least ¶28)

Godbole fails to explicitly disclose the computer readable storage device storing data instructions executable by the computing device to cause the computing device to: 
identify a plurality of regions of a turf site to be sprayed with the mobile turf sprayer, by: 
associating each region of the turf site with a region type; 
defining a job; 
receiving a selection of a region type, the region type being associated with the plurality of regions of the turf site to be sprayed and at least some of the plurality of regions being separated from each other; and 
automatically adding the plurality of regions associated with the selected region type to the job; 
determine a location of the mobile turf sprayer as it moves about the turf site using the positioning system electronics; 
determine that the mobile turf sprayer is located at an unsprayed portion of at least one of the plurality of regions; and 
automatically spray the unsprayed portion of the at least one of the plurality of regions using the spray system as the mobile turf sprayer moves about the turf site.

However, Anderson teaches the computer readable storage device storing data instructions executable by the computing device to cause the computing device to: 
identify a plurality of regions of a turf site to be sprayed with the mobile turf sprayer (Worksite areas 120, i.e. “plurality of regions to be sprayed” – See at Fig. 1 and ¶26), by: 
associating each region of the turf site with a region type (Worksite info defines work areas, i.e. “region type” – See at least ¶121; Additionally, define keep-out areas, i.e. “region type” – See at least ¶122); 
defining a job (Event schedule  – See at least ¶123); 
receiving a selection of a region type, the region type being associated with the plurality of regions of the turf site to be sprayed and at least some of the plurality of regions being separated from each other (Event schedule effectively selects certain regions based on various criteria – See at least ¶123; Worksite areas may be separated – See at least Fig. 9); and 
automatically adding the plurality of regions associated with the selected region type to the job (Event schedule includes/excludes appropriate regions, i.e. effectively automatic – See at least ¶123); 
determine a location of the mobile turf sprayer as it moves about the turf site using the positioning system electronics (Navigation system – See at least Fig. 1 and ¶61); 
determine that the mobile turf sprayer is located at an unsprayed portion of at least one of the plurality of regions (Determine whether a task has been performed for worksites – See at least ¶153-154); and 
automatically spray the unsprayed portion of the at least one of the plurality of regions using the spray system as the mobile turf sprayer moves about the turf site (Autonomously move to next worksite as process continues – See at least ¶159).

Godbole discloses a mobile turf sprayer comprising a tank for holding spray product, a spray system, and a control system for operating the mobile turf sprayer autonomously. Anderson discloses an autonomous vehicle that identifies a plurality of regions of work site, wherein the worksite comprises boundaries, and performs a plurality of tasks at each region of the work site, wherein the plurality of tasks includes spraying.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Godbole and include the feature of the claimed operating instructions for a mobile turf sprayer, as taught by Anderson, to enhance the utility of a mobile turf sprayer.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al., US 20140259897 A1, in view of Anderson US 20110295423 A1, as applied to claim 18 above, and further in view of Tribelhorn, US 20170086363 A1, hereinafter referred to as Godbole, Anderson, and Tribelhorn, respectively.
As to claim 19, Godbole discloses the spray system further comprises:
a plurality of valves, each of the plurality of valves in fluid communication with each of the plurality of nozzles and configured to control the flow of product to the plurality of nozzles (Valves in applicator – See at least ¶23).

The combination of Godbole and Anderson fails to explicitly disclose:
a pump configured to advance product from the tank through the spray system to the plurality of valves; 
a flow meter configured to measure the flow rate of product through the spray system; 
a pressure sensor configured to estimate the flow rate of product through the spray system for flow rates too low for the flow meter to accurately measure; 
an agitation valve to redirect a portion of the product advanced by the pump back to the tank to agitate the product in the tank; and 
a spray controller configured to: receive data from the flow meter and the pressure sensor; receive data from and transmit data to the computing device; and control the pump, the agitation valve, and the plurality of valves.

However, Tribelhorn  teaches: 
a pump configured to advance product from the tank through the spray system to the plurality of valves (Pump – See at least ¶66); 
a flow meter configured to measure the flow rate of product through the spray system (Flow meter – See at least ¶62); 
a pressure sensor configured to estimate the flow rate of product through the spray system for flow rates too low for the flow meter to accurately measure (Flow sensors measure flow parameters including rate and pressure – See at least ¶62); 
an agitation valve to redirect a portion of the product advanced by the pump back to the tank to agitate the product in the tank (Agitating component – See at least ¶63); and 
a spray controller configured to: receive data from the flow meter and the pressure sensor; receive data from and transmit data to the computing device; and control the pump, the agitation valve, and the plurality of valves (Controller 200 – See at least ¶62).
Godbole discloses a mobile turf sprayer comprising a tank for holding spray product, a spray system, and a control system for operating the mobile turf sprayer autonomously. Anderson discloses an autonomous vehicle that identifies a plurality of regions of work site, wherein the worksite comprises boundaries, and performs a plurality of tasks at each region of the work site, wherein the plurality of tasks includes spraying. Tribelhorn teaches various structural components of a spraying system and method of use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Godbole and Anderson and include the feature of the above claimed structural components, as taught by Tribelhorn, to provide conventional and well-known structural components of a liquid delivery system for spraying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668